LAMBERT, Justice,
concurring.
I concur with the result of the majority opinion but disagree with its analysis of the legal duty owed by the Department of Transportation. KRS 44.070 provides, under the Board of Claims Act, that the Commonwealth shall “compensate persons for damages sustained to either person or property as a proximate result of negligence on the part of the Commonwealth....” This statute amounts to a limited waiver of sovereign immunity, a doctrine of law which would otherwise insulate the Commonwealth from liability, but as waived constitutes an adoption of common law negligence principles. University of Ky. v. Guynn, Ky.App., 372 S.W.2d 414 (1963).
This Court has acknowledged the existence of a “universal duty5’ of due care with respect to those who may be foreseeably injured by negligent conduct. Grayson Fraternal Order of Eagles v. Claywell, Ky., 736 S.W.2d 328 (1987). As such, I believe the Commonwealth has a duty to exercise ordinary care for the safety of whomever might be foreseeably injured by its negligence. If the injuries inflicted upon plaintiff by the Commonwealth’s negligence are reasonably foreseeable, liability should attach.
I have concurred with the majority herein upon the view that the act causing the injuries and damages was not reasonably foreseeable. The obstruction was simply too far from the traveled portion of the road to have been the proximate cause.